Field, J., delivered the opinion of the Court—Terry, C. J., and Burnett, J., concurring.
The papers, purporting to be a statement embodied in the transcript, consist of the draft prepared by the appellants, and the amendments proposed by the respondents, as they were originally served. The amendments agreed to by counsel should have been inserted in their proper place in the draft, and a fair copy of the whole made. In their separate form the draft and amendments do not constitute such a statement as we will look into on appeal.
Judgment affirmed.